Citation Nr: 1040386	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether a February 1981 decision of the Board of Veterans' 
Appeals (Board), which denied an increased rating, greater than 
10 percent, for gastroduodenal irritability should be revised or 
reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
February 1972.

This matter comes before the Board on a March 2005 motion from 
the Veteran alleging CUE in a February 1981 Board decision which 
denied an increased rating, greater than 10 percent rating, for 
gastroduodenal irritability.
A February 2006 Board decision found that the February 1981 Board 
decision, which denied an increased rating for the Veteran's 
gastroduodenal irritability was not clearly and unmistakably 
erroneous.  

The Veteran appealed the February 2006 decision to the Court of 
Appeals for Veterans Claims.  In April 2007, the Court granted a 
joint motion for partial remand filed by the parties.  The matter 
was remanded to the Board for readjudication in compliance with 
the instructions in the joint motion, which was incorporated in 
the Court order by reference. 

A July 2007 Board decision once again found that the February 
1981 Board decision, which denied an increased rating for the 
Veteran's gastroduodenal irritability was not clearly and 
unmistakably erroneous.  

The Veteran appealed the July 2007 decision to the Court.  In 
March 2010, the Court granted a joint motion for remand filed by 
the parties.  The matter was remanded to the Board for 
readjudication in compliance with the instructions in the joint 
motion, which was incorporated in the Court order by reference.  


FINDING OF FACT

The February 1981 Board decision, which denied an increased 
rating, greater than 10 percent, for gastroduodenal irritability, 
was not reasonably supported by the evidence then of record and 
by prevailing legal authority, and the Board's decision was 
erroneous.


CONCLUSION OF LAW

There was CUE in the February 1981 Board decision which denied an 
increased of 30 percent for gastroduodenal irritability and a 30 
percent rating should have been awarded.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1403 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE and 
will be reversed or revised if evidence establishes such error.  
38 U.S.C.A. § 7111(a) (West 2002).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations codified at 38 C.F.R. §§ 20.1400-1411 (2009).

CUE is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, CUE is 
present when either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b) (2009).  To 
warrant revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed the 
outcome when it was made; if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2009).  
Examples of situations that are not CUE include the following: 
(1) Changed diagnosis-a new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist-VA's 
failure to fulfill the duty to assist; and, (3) Evaluation of 
evidence-a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2009); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 15 Vet. App. 302 
(2001), 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  Moreover, CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2009). 

In June 1972, the RO granted service connection and a 10 percent 
rating for gastroduodenal irritability.

A February 1981 Board decision denied an increased rating, 
greater than 10 percent, for gastroduodenal irritability.  In 
June 1981, on reconsideration, the Board also denied an increase 
in a 10 percent rating for gastroduodenal irritability.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).

The rating criteria in effect at the time of the February 1981 
Board decision provided that a 10 percent rating was assigned for 
moderate irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent rating was assigned for severe 
irritable colon syndrome with diarrhea, or alternating diarrhea 
and constipation, and more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (1981).

The evidence of record at the time of the February 1981 Board 
decision included an April 1980 statement from R. G. Font, M.D.; 
May 1980 VA treatment records, including hospital reports; and an 
August 1980 VA gastrointestinal examination report.

Based on a review of that evidence, the Board denied a rating in 
excess of 10 percent for the Veteran's service-connected 
gastroduodenal irritability.  The Board concluded that the 
Veteran's gastrointestinal condition was productive of no more 
than moderate disability.  The Board indicated that while the 
Veteran experienced pain and discomfort as a result of his 
gastrointestinal condition, the Board was unable to conclude that 
the manifestations of that disability were of such severity to 
warrant a higher 30 percent rating.

The Veteran essentially contends that the Board incorrectly 
interpreted the criteria for a severe disability under Diagnostic 
Code 7319; that the Board relied on objective findings, or the 
lack of such findings, and that such reliance was inconsistent 
with the symptoms of his service-connected gastrointestinal 
disorder; and that the Board weighed symptoms and findings 
unrelated to his service-connected disability such as slight 
rectal bleeding and the absence of anemia.  The Veteran also 
alleges that the Board's decision was clearly erroneous as a 
matter of law as it weighed unrelated findings outside the rating 
criteria of Diagnostic Code 7319.

One means of establishing CUE is to demonstrate that the correct 
facts, as they were known at that time, were not before the Board 
at the time of the decision.   38 C.F.R. § 20.1403(a).  From a 
review of the February 1981 Board decision, it is clear that the 
correct facts, as they were known at the time, were considered.  
The discussion of the evidence in that decision was clearly 
consistent with the facts at that time.  The Board reported the 
evidence of record, including a statement from a private 
physician, VA treatment records, and a VA examination report and 
discussed that evidence in its decision.

Another means by which to establish CUE is to demonstrate that 
the Board incorrectly applied the statutory or regulatory 
provisions at that time.  Such misapplication must result in an 
error that is undebatable, such that reasonable minds could not 
differ that the result would have been manifestly different but 
for the error.  38 C.F.R. § 20.1403(a) (2009).  The Board finds 
that the February 1981 Board decision, as argued by the Veteran, 
did not correctly apply the criteria set forth in Diagnostic Code 
7319.  The February 1981 decision correctly set forth the 
criteria necessary to determine the disability rating for the 
Veteran's service-connected gastroduodenal irritability.  The 
Board made findings of fact and specifically determined that 
based on such criteria an increased rating was not warranted 
because the criteria for a rating more than 10 percent were not 
met.  However in reaching that determination the Board relied on 
the lack of symptoms not included in the rating criteria while 
recognizing but not properly applying the existence of symptoms 
shown by the evidence to the criteria set forth in Diagnostic 
Code 7319.  

A review of the evidence considered by the Board in February 1981 
shows that the Veteran reported that he experienced constant 
lower gastrointestinal pain, gas, occasional nausea, 
constipation, and occasional diarrhea on VA examination in August 
1980.  An April 1980 private treatment report from Dr. Font 
reflects a report of pain in the left lower quadrant associated 
with a gas and bouts of constipation and diarrhea.  The May 1980 
VA treatment reports reflect that the Veteran was admitted for a 
period of four days for a report of chronic left lower quadrant 
cramps for ten years, more frequent recently, associated with 
constipation.  On physical examination the Veteran's abdomen was 
reported to be soft and left lower quadrant tenderness was noted.  
The evidence before the Board in February 1981 showed 
manifestations of the service-connected disability of such 
severity as to warrant a conclusion that his condition was 
severe.  There was evidence of diarrhea or alternating diarrhea 
and constipation and evidence of more or less constant abdominal 
distress.

Considering the evidence available at the time of the February 
1981 Board decision and the law then in effect, the Board is 
compelled to conclude that a higher 30 percent rating for the 
Veteran's service-connected gastroduodenal irritability was 
warranted at that time and that the February 1981 Board decision 
that denied entitlement to a 30 percent rating for gastroduodenal 
irritability was clearly and unmistakably erroneous.  The Board 
notes that 30 percent is the highest schedular rating available 
for the Veteran's disability.  Consequently, a rating greater 
than 30 percent is not warranted.

Therefore, the Board concludes that the Veteran has demonstrated 
the type of error required to establish CUE in the February 1981 
Board decision, and the CUE motion must be granted.




ORDER

The February 1981 Board decision that denied an increased rating, 
greater than 10 percent, for gastroduodenal irritability was 
clearly and unmistakably erroneous and an increased rating for 
gastroduodenal irritability of 30 percent is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


